          Case 1:20-cr-00390-ENV Document 17 Filed 10/02/20 Page 1 of 1 PageID #: 96




DOCKET NUMBER:            CR 20-CR-0390 (ENV)

                                CRIMINAL CAUSE FOR ARRAIGNMENT
Date Received by Docket Clerk:                            Docket Clerk Initials:
BEFORE JUDGE: James Orenstein, USMJ                DATE: 10/2/2020 TIME IN COURT              HRS 10 MINS
DEFENDANT’S NAME: Javier Aguilar DEFENDANT'S #: 001
   Present         Not Present           Custody                              Not Custody

DEFENSE COUNSEL: Alexander B. Spiro, Richard Smith
   Federal Defender       CJA                                  Retained

A.U.S.A.: Mark E. Bini, Andrey Spektor, et al.                   PRETRIAL OFFICER:__________
CASE MANAGER OR MAGISTRATE CLERICAL: Kelly Almonte
COURT REPORTER: OR ESR OPERATOR:                                   TAPE LOG: 20cr0390.10.2.20
     Arraignment                                               Revocation of Probation non-contested
      Change of Plea Hearing (~Util-Plea Entered)               Revocation of Probation contested
      In Chambers Conference                                    Sentencing non-evidentiary
      Pre-Trial Conference                                      Sentencing Contested
      Initial Appearance                                        Revocation of Supervised Release evidentiary
      Status Conference                                         Revocation of Supervised Release non-
      Telephone Conference                                      evidentiary
      Other Hearing Contested:
UTILITIES
     ~Util-Plea Entered                  ~Util-Add terminate Attorneys              ~Util-Bond Set/Reset
      ~Util-Exparte Matter                ~Util-Indictment Un Sealed                 ~Util-Information Unsealed
      ~Util-Set/Reset Deadlines          ~Util-Set/Reset Deadlines/Hearings
      ~Util-Set/Rest Motion and R&R Deadlines/Hearings                 ~Util-Terminate Motions
      ~Util-Terminate Parties
      ~Util-Set/Reset Hearings
Speedy Trial Exclusion Start Date: N/A Speedy Trial Stop Date: N/A CODE TYPE: N/A

Do these minutes contain ruling(s) on motion(s)?         YES                  NO

TEXT: In addition to the Assistant United States Attorneys listed above, Justice Department Trial
Attorneys Ann Brickley, Adam Schwartz, Clayton Solomon, and Jonathan Robell appeared for the
government. The defendant pleaded not guilty to each count. The parties will appear before Judge
Vitaliano for a status conference on October 9, 2020 at 11:00 a.m. The government orally moved to exclude
time under the Speedy Trial Act from today until the next status conference, and the defendant objected. I
denied the motion as set forth on the record.
